Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 10/20/21 amended claims 10, 13, and 18-20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. Regarding claim 1 and the Potteiger reference, Applicant argues:
That is, Potteiger does not disclose any storing of data input 40 that does not also result in a corresponding stream of data for updating FAT 31 information associated with the writing/storing of the particular data input 40 (as eventual data blocks 35) in flash memory 34. Review of Fig. 5 in Potteiger further demonstrates that the work flow associated with data input 40 necessarily involves “updating the FAT.” See Fig. 5, steps 56, 64, 68. Note in particular that there is no work flow pathway available in Fig. 5 that ends in any disclosed manner other than by “updating the FAT” in step 64.
To the extent the rejection relies on “buffer Z” being part of the “NVRAM” but not being “controlled or governed by the File Allocation Table [FAT]” as teaching any aspects relevant to claim 1 (see Office Action, p. 3-4), the rejection is clearly erroneous. Since the temporary caching of incoming data within “buffer Z” is outside the supposed control/governance of the FAT 31 (per the rejection itself), this means the data stored in “buffer Z” necessarily has no corresponding entry/information stored in the FAT 31. As such, this “buffer Z’ data cannot meet the recited aspects of claim 1 since the “at least one piece of data” has “file management information stored in the data management table.” Cached data in buffer C has no associated entry/information already stored in FAT 31 since such caching is outside the control/governance of FAT31 (per the stated reasoning of the rejection). Therefore, according to the office action’s own assertions, “buffer Z” data fails to meet the recited aspects of the “at least one piece of data.”
	Examiner disagrees, noting that although Applicant’s assessment of Potteiger appears to be accurate, it is nevertheless incomplete as it stops immediately prior to the moment that Potteiger teaches the claim.  Potteiger where cited discloses a process to write data to FLASH memory in a manner that inter alia reduces the amount of erase operations needed to write new data into existing FLASH memory sectors, thus prolonging the life expectancy of the memory device (see Potteiger at e.g. paragraphs 0009-0012); Potteiger achieves this by including an additional non-volatile memory two copies of the claimed “at least one piece of data” in non-volatile memory: the transient copy stored in buffer Z, and the intended copy stored in Flash.  Now, as the invention repeats to store the next block of data, the data in the buffer – including the transient copy of the “at least one data item” - is overwritten with the new data to be stored in the next Flash sector; and more importantly, the File Allocation Table entry pertaining to the claimed “at least one data item” – which as Applicant noted was just created previously - will not be further modified because it is pointing at the copy of the “at least one data item” stored in the Flash memory, not the buffer.  Whether or not Applicant had contemplated the possibility that one could store two copies of the same data item in non-volatile memory, the fact remains that the broadly written independent claims read on Potteiger, as the act of overwriting the expendable data item in the buffer reads on the “chang[ing] at least one piece of data stored in the non-volatile memory without changing file management information stored in the data management table for the at least one piece of data” limitation.
Applicant’s remaining arguments have been fully considered but, being predicated on the incomplete analysis of the Potteiger disclosure, are rebutted for substantially similar reasons as discussed supra,
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Potteiger (U.S. Patent Publication 2006/0026211).

Regarding claims 1, 11, and 18:
	Potteiger discloses a storage device, electronic system, and computer program comprising: a first communication interface for connecting the electronic apparatus to the storage device (the wired or wireless network connection of paragraph 0024); a nonvolatile memory for storing data and data management table storing a data size and address information for data stored in the nonvolatile memory (Figure 3, and paragraph 0026); and a processor configured to change at least one piece of data stored in the nonvolatile memory without changing file management information stored in the data management table for the at least one piece of data, the processor being configured to change the at least one piece of data without receiving an instruction from the electronic apparatus through the first interface (Figure 4, and paragraph 0027; note that [a] each time data from the buffer is committed to the Flash memory, the copy of the data item in the buffer will subsequently be overwritten without modifying the corresponding entry in the FAT; and [b] the handheld [storage] device is independently operable from any computer it could be connected to as per paragraph 0024; and at no point in the disclosure is there a command from an external computer to initiate the memory management techniques disclosed). 
. 


Claim Rejections - 35 USC § 103
Claims 1-3, 6-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Patent Publication 2013/0161383) in view of Potteiger.

Regarding claims 1, 11, and 18:
	Hashimoto discloses a storage device, electronic system, and computer program comprising: a first communication interface for connecting the electronic apparatus to the storage device (e.g. the physical connection between the mobile device and the external computer which can inter alia be used for data transfer: paragraph 0051); a nonvolatile memory for storing data (paragraph 0028); and a processor configured to change at least one piece of data stored in the nonvolatile memory, the processor being configured to change the at least one piece of data without receiving an instruction from the electronic apparatus through the first interface (paragraph 0048, and element 712 of Figure 13; note that the wired connection of paragraph 0051 is not disclosed as actually being used in any of the inventive aspects of the invention; and that the mobile [storage] device is clearly capable of being used independently of any external computer, e.g. a digital camera can take and store pictures in its non-volatile memory by itself). 




Regarding claim 3:	The combination further discloses: a wireless antenna (Hashimoto: element 702 of Figure 13); and a second communication interface for providing wireless communication to an external device via the wireless antenna (Hashimoto: element 706 of Figure 13), wherein the at least one piece of data includes an identification ID and a password permitting wireless communication by the external device via the second communication interface (Hashimoto: paragraphs 0029-0031). 

Regarding claim 6:	The combination further discloses wherein the first communication interface is a secure digital (SD) type interface (Hashimoto: paragraph 0028). 

Regarding claim 7:	The combination further discloses wherein the processor is configured to encode the at least one piece of data (Hashimoto: paragraph 0031). 

Regarding claim 8:	The combination further discloses: a second interface for providing wireless 

Regarding claim 9:	The combination further discloses wherein the processor is configured to add dummy data to the at least one piece of data such that a file size of the at least one piece of data remains unchanged (Potteiger: paragraphs 0008 & 0029). 

Regarding claim 10:	The combination further discloses: a second communication interface of providing wireless communication to an external device that is not the electronic apparatus (Hashimoto: paragraphs 0022-0023, where the mobile device/camera can connect to one or more servers besides the client computer), wherein the first communication interface connects the electronic apparatus to the storage device and when the storage device is physically installed in the electronic apparatus (Hashimoto: the wired connection of paragraph 0051), the processor is configured to convert the at least one piece of data to an encoded image and send the encoded image to the electronic apparatus via the first communication interface, and the at least one piece of data includes an identification ID and a password for permitting wireless communication to the external device via the second communication interface (Hashimoto: paragraphs 0029-0031). 

Regarding claim 12:
The combination further discloses wherein the electronic apparatus includes a display device, and the electronic apparatus is configured to display image data supplied from the storage device through the first communication interface (Hashimoto: paragraph 0027). 

Regarding claim 19:
The combination further discloses wherein the first piece of data includes an identification ID and a password permitting wireless communication to an external device via a second communication interface of the storage device (Hashimoto: paragraphs 0029-0031). 


Claims 4, 5, 13-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Potteiger as applied to claims 3, 12, & 19 above, and further in view of Sakai (U.S. Patent Publication 2017/0215070).

Regarding claim 4:	The combination further wherein the image data corresponds to the identification ID and the password, and the at least one piece of data including the identification ID and the password is the generated image data (Hashimoto, paragraphs 0029-0031); however, the QR code comprising this information is not generated by the processor but 

Regarding claim 5:	The combination further discloses wherein the wireless communication via the second communication interface is according to a wireless local area network protocol and the identification ID is an SSID (Hashimoto: paragraphs 0029-0031) 

Regarding claim 13:	The combination further discloses wherein the storage device further comprises: a second communication interface for providing wireless communication to an external device via a wireless antenna (Hashimoto: element 706 of Figure 13), the first communication interface connects the electronic apparatus to the storage device and 
Hashimoto teaches that the QR code comprising this information is not generated by the processor but is actually a physical label on the device, or components thereof.  However, Sakai discloses a related invention to Hashimoto comprising the ability to communicate inter alia a wireless network SSID and password via a QR code; more pertinently, although the QR code can take the form of a sticker or label on the side of the device, it is preferably embodied as a generated code to be displayed on the display of the device itself (Sakai: paragraph 0025).  It would have been obvious prior to the effective filing date of the instant invention to have Hashimoto’s mobile device generate and display the QR code with the network information on its own display rather than rely on being a pre-generated label on the device, as doing so was a known option within the grasp of a person of ordinary skill in the art; furthermore, by dynamically generating the QR code, one could update the SSID and/or password without having to reprint a new sticker or label for the device.

Regarding claim 14:	The combination further discloses wherein the wireless communication via the 

Regarding claim 15:	The combination further discloses wherein the first communication interface is a secure digital (SD) type interface (Hashimoto: paragraph 0028), and the processor is configured to change the at least one piece of data each time the processor is started (Potteiger: paragraphs 0004-0005). 

Regarding claim 16:	The combination further discloses wherein the external device is configured to capture an image of the displayed encoded image, acquire the identification ID and the password from the captured image, and wirelessly communicate with the storage device by using the acquired identification ID and password (Hashimoto: paragraphs 0031-0033). 

Regarding claim 20:
The combination further discloses: an encoded image including the first piece of data (Hashimoto: paragraphs 0029-0031); and sending the encoded image to the electronic apparatus via the first communication interface for display on a display of the electronic apparatus (Hashimoto: Ibid). 
Hashimoto teaches that the QR code comprising this information is not generated by the processor but is actually a physical label on the device, or .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        2/14/2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436